DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, “the emissive layer comprises a phosphorescent emitter comprising palladium or its analogs” is not described in the specification.  Particularly, the specification does not explicitly describe in a such a way to reasonably convey to one skilled in the art what the term “its analogs” is specifically referring to.  See paragraph 25 only disclosing “a white OLED  including PD3O3 in the emissive layer”.  Furthermore, the term “its analogs” is defined neither in claim 1 nor in the specification of the instant application.   Claims 2-18, which depend from claim 1, are rejected by virtue of their dependencies.    

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, “the red-shifting layer comprises an extraction layer optically coupled to the white organic light emitting diode” in claim 3 in combination with “A white organic light emitting diode comprising…a red-shifting layer optically coupled to the emissive layer” would render the claims indefinite since it appears that the limitations are conflicting with each other.  For example, “A white organic light emitting diode comprising…a red-shifting layer…the red-shifting layer comprises an extraction layer optically coupled to the white organic light emitting diode” in claim 3 indicates that the red-shifting layer is 1) a part of the organic light emitting diode since the organic light emitting diode comprises the red-shifting layer and 2) a layer separate from the white organic light emitting diode such that the layer is optically coupled to the white organic light emitting diode.  In other words, claim 3, which depends from claim 1 and therefore incorporates all the limitations of claim 1, indicates that the white organic light emitting diode comprising the red-shifting layer is also optically attached to the same red-shifting layer.  Accordingly, claim 3 would render the claim indefinite.  
Claim 4, which depends from claim 1 and therefore incorporates all the limitation of claim 1, reciting “A white organic light emitting diode comprising…a red-shifting layer…the red-shifting layer comprises a microlens layer optically coupled to the white organic light emitting diode” is rejected with the similar reason for rejecting claim 3 as discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0353771 A1; hereinafter “Kim”) in view of Li et al. (US WO 2016/025921 A1; hereinafter “Li”).
Regarding Claim 1, referring to at least Fig. 7 and related text, Kim teaches a white organic light emitting diode comprising: a substrate (38) (paragraph 30); a first electrode (26b) (paragraph 32); a hole transporting layer (a hole transport layer HTL 30) proximate the first electrode (paragraph 16); a second electrode (26a) (paragraph 32); an electron transporting layer (an electron transport layer ETL 32) proximate the second electrode (paragraph 16); an emissive layer (28) between the hole injection layer and the electron transporting layer (paragraph 32); and a red-shifting layer (36) optically coupled to the emissive layer, wherein the red-shifting layer comprises a red-shifting down-conversion emitter (for example, 36 absorbing blue light and reemitting red light) (paragraphs 36-39); wherein the emissive layer (28) comprises an emitter (blue light-emitting layer 28) (paragraphs 32-35).
Kim does not explicitly disclose that the emissive layer comprises a phosphorescent emitter comprising palladium or its analogs that exhibits monomer and excimer emission.  Li teaches a white organic light emitting diode (fig. 1 and paragraphs 3 and 124), which is in the same field of endeavor to that of Kim, comprising: an emissive layer (108) between a hole transporting layer (106) and an electron transporting layer (110) (paragraph 124), wherein the emissive layer comprises a phosphorescent emitter comprising palladium or its analogs that exhibits monomer and excimer emission (for example, 108 including Pd3O3 emitting blue emission and exhibits monomer and excimer emission) in order to provide the emissive layer with suitable and commonly known material choices for emitting light with desired light emitting efficiency (paragraphs 126-129 and 137-138).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Li in order to provide the emissive layer with suitable and commonly known material choices for emitting light with desired light emitting efficiency.
Regarding Claim 4, Kim teaches wherein the red-shifting layer comprises a microlens layer (36 as a microlens array) optically coupled to the white organic light emitting diode (paragraph 36).
Regarding Claims 10-11 and 14-15, the combined teaching of Kim and Li has been discussed above including that the red-shifting down-conversion emitter comprises fluorescent (Kim, paragraph 39).  While the combined teaching is silent regarding a specific fluorescent material, it would have been obvious to one of ordinary skill in the art to utilize organic fluorescent material/dye (for claims 10-11) or a perovskite material comprising one or more of Ch3NH3PbBryI3-y and CsPbBryI3-y (for claims 14-15) as a well-known material choice having a predictable light color output.   
Regarding Claims 16-17, the combined teaching of Kim and Li has been discussed above except a thickness of the red-shifting layer.  While the combined teaching does not explicitly disclose claimed ranges between 10 µm to 50 µm (claims 16-17), it would have been obvious to one of ordinary skill in the art to adjust the thickness of the red-shifting layer as a routine skill in the art in order to obtain the desired thickness for the red-shifting layer.  It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.

Claims 1-3, 5-10, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2018/0052366 A1; hereinafter “Hao”) in view of Li et al. (US WO 2016/025921 A1; hereinafter “Li”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Hao teaches a white organic light emitting diode comprising: a substrate (8) (paragraph 72); a first electrode (5) (paragraph 35); a hole injection layer (4) proximate the first electrode (paragraph 67); a second electrode (1) (paragraph 35); an electron transporting layer (2) proximate the second electrode (paragraph 67); an emissive layer (3) between the hole injection layer and the electron transporting layer (paragraph 35); and a red-shifting layer (a combination of 6 and 7) optically coupled to the emissive layer, wherein the red-shifting layer comprises a red-shifting down-conversion emitter (red quantum dots 71) (paragraphs 35-41); wherein the emissive layer (3) comprises an emitter (blue light-emitting units 31) (paragraphs 38 and 73).
Hao does not explicitly disclose 1) a hole transporting layer and 2) that the emissive layer comprises a phosphorescent emitter comprising palladium or its analogs that exhibits monomer and excimer emission.  
Regarding 1) the hole transporting layer, Li teaches a white organic light emitting layer (fig. 1 and paragraphs 3 and 124), which is in the same field of endeavor to that of Hao, comprising: a hole transporting layer (106) between an emissive layer (108) and an anode (104) in order to transport holes for the light emitting diode (paragraph 124).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hao with that of Li in order to transport holes for the light emitting diode.  
Regarding 2) the emissive layer comprising the phosphorescent emitter comprising palladium or its analogs that exhibits monomer and excimer emission, Li teaches a white organic light emitting diode (fig. 1 and paragraphs 3 and 124), which is in the same field of endeavor to that of Kim, comprising: an emissive layer (108) between a hole transporting layer (106) and an electron transporting layer (110) (paragraph 124), wherein the emissive layer comprises a phosphorescent emitter comprising palladium or its analogs that exhibits monomer and excimer emission (for example, 108 including Pd3O3 emitting blue emission and exhibits monomer and excimer emission) in order to provide the emissive layer with suitable and commonly known material choices for emitting light with desired light emitting efficiency (paragraphs 126-129 and 137-138).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hao with that of Li in order to provide the emissive layer with suitable and commonly known material choices for emitting light with desired light emitting efficiency.
Regarding Claim 2, Hao teaches wherein the red-shifting layer comprises a scattering layer (62) between the first electrode and the substrate (paragraph 58).
Regarding Claim 3, Hao teaches wherein the red-shifting layer comprises an extraction layer (61) optically coupled to the white organic light emitting diode (paragraph 58.  For example, light extraction efficiency improves with 61 reflecting light).
Regarding Claim 5, while Hao does not explicitly disclose a percentage of the red-shifting down-conversion emitter (71) in the red-shifting layer (7) in a numerical value, it would have been obvious to one of ordinary skill in the art to adjust the amount percentage of the red-shifting down-conversion emitter in the red-shifting layer as a routine skill in the art to a desired value, including the claimed range of 5-100 wt% in order to obtain the desired light emitting output.  
Regarding Claim 6, Hao teaches wherein the red-shifting layer comprises a neat film of the red-shifting down-conversion emitter (fig. 1 and paragraph 38, 71 being arranged orderly in 7).  
Regarding Claim 7, Hao teaches wherein the red-shifting layer comprises a composite film comprising the red-shifting down-conversion emitter (fig. 1, a combination of 7 and 71).
Regarding Claim 8, Hao teaches wherein the red-shifting down-conversion emitter is uniformly dispersed in the composite film (fig. 1, an uniform dispersion of 71 within 7).
Regarding Claim 9, Hao teaches wherein the red-shifting layer has a refractive index less than 1.5 or greater than 2 (paragraph 70.  For example, a refractive index of CdSe being greater than 2).
Regarding Claim 10, Hao teaches wherein the red-shifting down-conversion emitter comprises one or more of an organic fluorescent dye, a quantum dot material, and a perovskite material (paragraph 69).
Regarding Claim 12, Hao teaches wherein the red-shifting down-conversion emitter comprises a quantum dot material (paragraph 69).
Regarding Claim 13, Hao teaches wherein the quantum dot material comprises one or more of a CdSe-based material and a InP-based material (paragraph 69).
Regarding Claim 18, Hao teaches wherein the red-shifting down-conversion emitter emits light having a wavelength in a range of 600 nm to 700 nm (paragraph 41, 71 emitting red light, which has a wavelength in a range of 600-700 nm).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new grounds of rejections as set forth above in this Office Action.

Applicant's additional arguments filed 09/29/2022 in response to the rejection of claims 3-4 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive for the following reason: In response to Applicant’s argument (Remarks, page 1), it is noted that the rejection of claims 3-4 is not requiring that the extraction layer and microlens layer are located between the anode and the cathode [underlying for clarity].  The rejection of claims 3-4 is that there are conflicting limitations in the claims 3-4 because “a red-shifting layer” and “the red-shifting layer” in the claims 3-4 appear to be referring to two different red-shifting layers.  The rejection of claims 3-4 is further clarified as discussed above.  Accordingly, the rejection is maintained.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829